DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/023691 filed 6/21/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-123511 filed 6/23/2017, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Specification

The disclosure is objected to because of the following informalities: The “single view" drawing is referred to as “FIG. 1”. In accordance with 37 CFR 1.84(u)(1), the specification should not refer to “FIG.” See CFR 1.84(u)(1).  
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number . 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2017/0081579) in view of Ando et al. (US 2020/0148815). 
Regarding claim 1: Fujikawa is directed to a resin material comprising:
Inorganic particles of two or more kinds ([0058]) including CB-A40 (F7) and HP-40 (F1) in Example 10. See also [0223]-[0237] Fujikawa. 
CB-A40 manufactured by Mizushima Ferroalloy Co, Ltd is defined by the present invention as an inorganic particles having an average aspect ratio of 2 or less and an average circularity of 0.95 or more (equivalent to the second inorganic particles). 
HP-40 manufactured by Mizushima Ferroalloy Co, Ltd is defined by the present invention as an inorganic particle having an average aspect ratio of more than 2 (equivalent to the third inorganic particles). 
Fujikawa doesn’t specifically mention first particles having an average aspect ratio of 2 or less and an average circularity of 0.90 or less. 
Ando is directed to a resin material used for a heat conductive sheet. Suitable particles include AS-50 manufactured by Showa Denko as well as alumina particles also manufactured by Showa Denko having substantially identical BET specific surface areas ([0095] and [0098] Ando). 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute AS-50 for other alumina particles made by Showa Denko and would have been motivated to do so because they are art recognized equivalents used for the same purpose of alumina particles in a heat conducting materials, and one of ordinary skill in the art would have a reasonable expectation of success in substituting 
Regarding claim 2: Particles of AS-50 have a particle diameter of 9 um ([0095] Ando). Further, Fujikawa teaches the proportion of inorganic particles having a particle diameter less than 10 um is preferably 7-16 vol% of the total inorganic particles ([0088] Fujikawa) (equivalent to 7-16 by volume relative to 100% by volume of sum of the first and second inorganic particles). 
Regarding claim 3: The first component (equivalent to the third inorganic particles of the present invention) is used in an amount of 50 vol% - 95 vol% relative to thermal conductive inorganic particles ([0144]-[0145] Fujikawa) (equivalent to the volume % relative to the first, second and third inorganic particles). 
Regarding claim 4: The first particles AS-10 of Ando comprise an aluminum element and the second particles CB-A40 comprise an aluminum atom. 
Regarding claim 5: HP-40 manufactured by Mizushima Ferroalloy Co, Ltd are aggregated ([0024] Fujikawa) (equivalent to agglomerated). 
Regarding claim 6: HP-40 manufactured by Mizushima Ferroalloy Co, Ltd is defined by the present invention as an inorganic particle having an average aspect ratio of less than 15.
Regarding claim 7: HP-40 manufactured by Mizushima Ferroalloy Co, Ltd are boron nitride particles ([0224] Fujikawa). 
Regarding claim 8: The thickness of the cured sheet is preferably 100-300 µm ([0162] Fujikawa) and the particle size of the inorganic particles is preferably 100 µm or less ([0076] Fujikawa). Hence, a sheet comprising first and second inorganic particles of 40% of less than the thickness is well within the scope of Fujikawa.   
The cured product of the resin material is heated to 150-220 °C ([0185] Fujikawa) and pressed and is heated in the C stage for preferably one hour or more ([0187] Fujikawa) and under pressure of 2-10 MPa ([0286] Fujikawa).
While the product by process is not specifically taught including 200 °C for 80 minutes and pressed at a pressure of 12 MPa is not specifically mentioned in a single embodiment, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding 9: The average particle diameter of all inorganic particles is preferably 25 um or more ([0075] Fujikawa). 
Regarding claim 10: The conductivity of the resin material are 12.5 W/mK or more ([0296] Fujikawa). Therefore it follows the conductivity of either the first, second or third inorganic particles is 10 W/m.K or more. Further, the present invention defines CB-A40 (F7) and HP-40 and AS-50 as particles having a thermal conductivity within the scope of claim 10. 
Regarding claim 11: A thermosetting resin and a curing agent ([0112] Fujikawa) (equivalent to a thermosetting agent) are disclosed. 
Regarding claim 12: A resin material of a resin sheet is disclosed ([0159] Fujikawa).
Regarding claim 13: A method of blending the inorganic particles and binder resin is disclosed ([0137] Fujikawa). The first, second, and third inorganic particles and binder resin is described previously regarding claim 1. 
Regarding claim 14:  A laminate is disclosed comprising 
an insulating layer is laminated in alternating layer of aluminum plates in Fig. 1(B) ([0262]) (equivalent to a thermal conductor of an aluminum plate; an insulating later laminated on a surface of the thermal conductor and a conductive layer laminated on a surface of the insulating layer opposite to the thermal conductor). 
The insulating layer and binder resin is described previously regarding claim 1. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764